DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                  FOURTH DISTRICT

                                  AVRIL DEOKI,
                                    Appellant,

                                        v.

     WELLS FARGO BANK, N.A., AS TRUSTEE FOR OPTION ONE
             MORTGAGE LOAN TRUST 2007-FXD1,
                          Appellee.

                                  No. 4D18-3513

                                 [March 13, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Joel T. Lazarus, Senior Judge; L.T. Case No. CACE 15-
006879 (11).

   Avril Deoki, Sunrise, pro se.

   No brief filed for appellee.

PER CURIAM.

   The court has reviewed appellant’s initial brief and finds that no
preliminary basis for reversal has been demonstrated. The appeal is
therefore affirmed pursuant to Florida Rule of Appellate Procedure 9.315.

GROSS, CONNER and KLINGENSMITH, JJ., concur.


                             *           *          *

   Not final until disposition of timely filed motion for rehearing.